Citation Nr: 0016188	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  99-03 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to recognition as a prisoner of war (POW) for 
purposes of qualifying for presumptive provisions of Public 
Laws 97-37 and 101-322.  


WITNESSES AT HEARING ON APPEAL

The appellant and her granddaughter


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied the benefit sought on 
appeal.  The appellant is the surviving spouse of a veteran 
who had recognized service during World War II.  He died in 
March 1994.

The appellant and her granddaughter testified at a hearing 
before the undersigned member of the Board at the RO in June 
1999.  At the hearing, the appellant presented a copies of a 
medical certificate from Errol A. Ramajo, M.D., and various 
radiographic reports to reopen her claim for Dependency and 
Indemnity Compensation based on direct service connection for 
the cause of the veteran's death.  This matter is not before 
the Board in this appeal and the documents are referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  The service department has certified that the veteran had 
recognized guerrilla service between October 1944 and March 
1946.  

2.  Service department records do not reflect that the 
veteran was a POW, the veteran did not report being a POW at 
the time of his separation from service, and the veteran did 
not claim to be a POW during his lifetime.  

3.  The period of time the veteran was claimed to have been a 
POW between September 1942 and April 1943 was prior to his 
period of recognized service.  


CONCLUSION OF LAW

The requirements for recognition of POW status during the 
veteran's service for purposes of qualifying for the 
presumptive provisions of Public Laws 97-37 and 101-322 have 
not been met.  38 U.S.C.A. §§ 101(2), (24), 107, 1112(b), 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.1(y), 3.8, 3.9, 
3.203 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran was a prisoner of war 
of the Japanese government between September 1942 and April 
1943, or at least in 1943 according to her testimony before 
the Board based on conversation with the veteran after the 
war.  In support of this claim she has submitted an affidavit 
dated in July 1957 from an individual who described himself 
as a veteran of World War II and a prisoner of war from 1942 
to 1943.  In that affidavit, the individual related that the 
veteran was a prisoner of war between September 1942 and 
March 1943.  Also submitted was an affidavit dated in April 
1998 from two individuals who stated that they were prisoners 
of war with the veteran in 1942.  At her hearing before the 
Board, the appellant also referred to a document concerning 
the veteran's incarceration, originally in Japanese before 
being translated into Tagalog, which she said she had been 
unable to find.  

During his lifetime, the veteran was service connected for 
various disabilities, including enucleation of the left eye, 
traumatic encephalopathy, and a metallic foreign body in the 
left lung.  His combined disability rating was 80 percent.  
In an administrative decision in October 1998, the RO 
determined that the claimed incarceration of the veteran 
during World War II was prior to his certified period of 
military service.  

VA laws and regulations allow Philippine veterans who had 
recognized United States military service to claim certain VA 
benefits, and certain claims for death benefits, based on 
such service, but only if the alleged service is documented 
or verified by the Armed Forces of the United States.  See 
38 U.S.C.A. § 107; 38 C.F.R. §§ 3.8, 3.9, 3.203.  Although VA 
is not required under 38 C.F.R. § 3.1(y) to follow a service 
department finding that a veteran is not a POW where there is 
a basis for questioning it, VAOPCPREC 14-94, VA is bound by 
the period of recognized service as certified by the service 
department.  See Manibog v. Brown, 8 Vet. App. 465, 468 
(1996); Sarmiento v. Brown, 7 Vet. App. 80, 83 (1994); 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992). 

For VA purposes, if the veteran is: (1) a former POW and (2) 
as such was interned or detained for not less than 30 days, 
certain diseases shall be service-connected if manifest to a 
degree of 10 percent or more at any time after discharge or 
release from active military service even though there is no 
record of such disease during service, provided that the 
rebuttable presumption provision of 38 C.F.R. § 3.307 are 
also satisfied.  See 38 U.S.C.A. § 1112(b); 38 C.F.R. 
§ 3.309(c).  (The Public Laws to which the appellant links 
her claim essentially enumerate a number of diseases for 
which service connection my be granted based upon status as a 
former POW.  Former POW Benefits Act of 1981, Pub. L. No. 97-
37 (1981), Pub. L. No. 100-322 (1988)).  

Service of a Regular Philippine Scout or a member of the 
Philippine commonwealth Army serving with the Armed Forces of 
the united States will include "prisoner-of-war" status 
immediately following a period of active duty, or a period of 
recognized guerrilla service or unrecognized guerrilla 
service under a recognized commissioned officer.  38 C.F.R. 
§ 3.9(b) (1999).

In this case, the service department has verified that the 
veteran had recognized guerrilla service between October 1944 
to March 1946.  There was no indication from those records 
that the veteran had any period of incarceration as a 
prisoner-of-war in that time frame.  Significantly, on the 
applications submitted by the veteran contemporaneous to his 
separation from service in connection with claims for VA 
benefits, and in an Affidavit for Philippine Army Personnel 
signed by the veteran, he reported his service as between 
October 1944 and no later than March 1946.  It is also 
noteworthy, in contrast to the recollections of the appellant 
from conversations with the veteran, that at no time during 
the veteran's lifetime did he ever report or claim in to have 
been a POW.  Even assuming for discussion purposes that the 
veteran was held in captivity by the Japanese government in 
the claimed period in 1942 and 1943 as described in the 
various affidavits, or merely in 1943, any such period of 
time is before the time the veteran had recognized active 
service.  

Based on a review of the entire record, including the 
testimony presented by the appellant and her granddaughter at 
the hearing before the BVA at the RO, the Board finds and 
concludes that the veteran's service did not include status 
as a POW for purposes of qualifying for the presumptive 
provisions of Public Laws 97-37 and 101-322 because the 
period of claimed POW status was prior to the time the 
service department has verified that the veteran had 
recognized service.  As such, the claim must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Recognition as a POW for purposes of qualifying for the 
presumptive provisions of Public Laws 97-37 and 101-322 is 
denied.  


		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeal

 

